ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking *299the immediate temporary suspension from practice of ROBERT J. CONDURSO, JR., of MANASQUAN, who was admitted to the bar of this State in 1998, and good cause appearing;
It is ORDERED that ROBERT J. CONDURSO, JR., is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that ROBERT J. CONDURSO, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ROBERT J. CONDURSO, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT J. CONDURSO, JR., comply with Rule 1:20-20 dealing with suspended attorneys.